Title: William Carmichael to the American Commissioners, 21 December 1777
From: Carmichael, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Paris Decembr 21st. 1777.
I have this day renderd an account to Mr. Deane of the Sums disbursd by me on the Public service; I would have given it in sooner, but that I wishd and hopd to have had it in my power to have reimbursd the Whole. I render it to Mr. Deane because the money was cheifly expended under his orders and directions. I offer to become accountable to the Honorable the Congress for the Whole or any part which that body shall think unnecessarily expended, because I would have no Individual suffer for prejudices in my favor. Returning to America I beg leave to offer my Services and to assure you Gentlemen How much I am your very humble Servant
Wm. Carmichael
 
Addressed: The Honorable / Benjamin Franklin Silas Deane & Arthur Lee Esqrs / at / Passy
Notation: Carm. on his Account
